                          Case MDL No. 3001 Document 1-2 Filed 03/29/21 Page 1 of 2




                 BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

IN RE: APPLE INC. APP STORE                  )
SIMULATED CASINO STYLE                       )      MDL Docket No. 2985
GAMES LITIGATION                             )

                                           SCHEDULE OF ACTIONS

          Case Caption                          Court              Civil Action No.             Judge
Maria Valencia-Torres, on behalf      Northern District of Alabama 2:20-cv-01651      Hon. R. David Proctor
of herself and all others similarly
situated,
v.
Google, LLC and Google
Payment Corp.
Erica Montoya, on behalf of           District of New Mexico       1:20-cv-01098      Hon. James O. Browning
herself and all others similarly
situated,
v.
Google, LLC and Google
Payment Corp.
Edgar Smith, on behalf of himself     Southern      District   of 2:20-cv-00194       Hon. Taylor B. McNeel
and all others similarly situated,    Mississippi
v.
Google, LLC and Google
Payment Corp.



                                                          1
                    Case MDL No. 3001 Document 1-2 Filed 03/29/21 Page 2 of 2




Michael Brown, on behalf of Northern District of New 5:20-cv-01320              Hon. Brenda K. Sannes
himself and all others similarly York
situated,
v.
Google, LLC and Google
Payment Corp.




                                                2
